          Case 1:05-cr-01278-NRB Document 112 Filed 04/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------X

UNITED STATES OF AMERICA,

                    - v -                          MEMORANDUM AND ORDER

ARNALDO CABRERA,                                S1 05 Cr. 1278-002 (NRB)

                 Defendant.

----------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

         Arnaldo Cabrera has filed a motion pro se, dated February

26, 2020 and received at the end of March, seeking a reduction

of his sentence pursuant to Amendment 782 to the United States

Sentencing       Guidelines,     which   retroactively     adjusts    offense

levels associated with certain drugs (including cocaine).

         In a decision filed on November 19, 2014, we recited, based

on   a    Supplemental    Presentence    Report,   that   Cabrera    might   be

eligible for relief under Amendment 782.             As calculated in that

report, the guidelines sentence, after crediting Cabrera with a

2-point reduction in his base offense level, would be 262 to 327

months of imprisonment.         Nonetheless, consistent with the policy

of this Court at that time, we deferred ruling on the motion for

sentence reduction pursuant to Amendment 782 until two years

before the earliest possible release date, which was then to be

May 7, 2022.
         Case 1:05-cr-01278-NRB Document 112 Filed 04/17/20 Page 2 of 2



       Upon reviewing the current motion, the Court has concluded

that   Cabrera     may   now   proceed       with   his   motion   for   sentence

reduction under Amendment 782.               If the Government determines to

file a submission on whether Cabrera should receive the benefit

of the 2-point reduction under Amendment 782, it should do so no

later than May 1, 2020.

       SO ORDERED.


Dated:       New York, New York
             April 17, 2020

                                              ____________________________
                                              NAOMI REICE BUCHWALD
                                              UNITED STATES DISTRICT JUDGE




                                         2
